180 F.2d 169
In the Matter of the Petition of Joseph BALL or Jozef Bal, Appellant,v.Eddie E. ADDOCK, District Director of Immigration andNaturalization Service for the Detroit District, Appellee.
No. 10905.
United States Court of Appeals Sixth Circuit.
Feb. 18, 1950.

Appeal from the United States District Court for the Eastern District of Michigan; Arthur A. Koscinski, Judge.
Romanoff & Romanoff, Detroit, Mich., for appellant.
Edward T. Kane and Kenneth W. Smith, Detroit, Mich., for appellee.
Before MARTIN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record, the briefs of the parties, and argument in open court, and the court being duly advised.


2
Now, therefore, it is hereby ordered, adjudged, and decreed that the order of the District Court discharging the writ of habeas corpus be and the same is hereby affirmed for the reasons set forth in the findings of fact and conclusions of law of the District Court.